                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


DEMARCUS JEVON STEWARD
and M.J.S., a minor,

                  Plaintiffs,

v.                                              Case No. 3:21-cv-416-BJD-JRK

MARGUEX E. DUNLAP and
T.J. DOWNS,

                  Defendants.


                                   ORDER

      This cause is before the Court on Plaintiff’s Motion to Grant E-Filing

Privileges as a Pro Se Litigant (Doc. No. 6), filed May 10, 2021, that the Court

construes as a motion for reconsideration (“Motion”). In the Motion, Plaintiff

asks the Court to “reconsider its ruling” denying Plaintiff’s previous request for

access to the Court’s electronic filing system (CM/ECF) to file case documents.

Motion at 1; see Order (Doc. No. 5), entered April 27, 2021 (denying Plaintiff’s

Motion to Grant E-Filing Privileges as a Pro Se Litigant (Doc. No. 4), filed April

23, 2021). Although Plaintiff’s argument is unclear, Plaintiff appears to assert

that he never received the original copy of the summons that the Court mailed
to him on April 20, 2021. 1 See Motion at 1. According to Plaintiff, the

correspondence has not been returned to sender either. See id. Plaintiff argues

this has jeopardized “the efficiency of correspondence in regards to timeliness

of receipt, as well as the security of [his] handwritten signature . . . .” Id.

      “Reconsideration of a court’s previous order is an extraordinary remedy

and, thus, is a power which should be used sparingly.” U.S. ex rel. Mastej v.

Health Mgmt. Assocs., Inc., 869 F. Supp. 2d 1336, 1348 (M.D. Fla. 2012) (citing

Am. Ass’n of People With Disabilities v. Hood, 278 F. Supp. 2d 1337, 1339 (M.D.

Fla. 2003)). A movant must “set forth facts or law of a strongly convincing

nature to induce the court to reverse its prior decision.” Asokan v. Am. Gen. Life

Ins. Co., 302 F. Supp. 3d 1303, 1310 (M.D. Fla. 2017) (citation omitted).

      Here, Plaintiff has presented no new facts that convince the Court he

should be granted access to file case documents electronically through CM/ECF.

It is the Court’s experience that pro se parties rarely, if ever, encounter the

issue Plaintiff describes. Notably, Plaintiff evidently received the summons

issued in this case. To the extent Plaintiff is concerned about the “security” of

his signature, he is advised the summons containing his signature, as well as

all documents he has so far filed in this case, are a matter of public record.




      1        The summons referenced in the Motion was issued in another case initiated by
Plaintiff (Steward v. Walgreens Co., No. 3:21-cv-417-BJD-JRK). Motion at 1. That case’s
docket reflects the summons was mailed on April 19, 2020.

                                           -2-
     Based on the foregoing, it is

     ORDERED:

     Plaintiff’s Motion to Grant E-Filing Privileges as a Pro Se Litigant (Doc.

No. 6), that the Court construes as a motion for reconsideration, is DENIED.

     DONE AND ORDERED in Jacksonville, Florida on May 13, 2021.




bhc
Copies to:
Pro se party




                                     -3-
